DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on June 17, 2022.
Claims 1, 8, and 15 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
Response to Amendment
The amendment filed April 27, 2022 has been entered.  Claims 1–20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed March 18, 2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the prior rejection under 35 U.S.C. 101, claims 1–20 are patent eligible under 35 U.S.C. 101 because they are not directed to an abstract idea.
Applicant’s arguments (Remarks, pages 13–15) filed April 27, 2022, with respect to claims 1–20 have been fully considered and are persuasive.  
Applicant first argues that the claims do not recite an abstract idea, but claims 1–20 do recite predicting customer transactions, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The claims also recite receiving and comparing transaction data, which is the abstract idea of mental processes because they involve observations and evaluations that can be performed by the human mind.  The claims finally also recite iteratively adjusting simulated transaction data, which is the abstract idea of mathematical concepts because they recite a mathematical relationship
Claims 1–20, however, further recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims recite “randomly selecting information including an address, a first name, a second name, a phone number, an email address, a credit score, and a revenue”, “conducting, by the intelligent agent, an action including a plurality of simulated transactions in accordance with a policy, wherein the policy is a strategy to determine one or more simulated transactions, wherein the policy comprises a plurality of factors, wherein each of the factors comprise a weighting”, and “adjusting, by the policy engine, the weighting of one of the factors of the policy based on the observations until a degree of similarity of the next simulated transaction relative to the standard customer transaction data is improved relative to a previous simulated transaction”.  The claims therefore involve randomly generating customer data, combining it with customer transaction data, and simulating transaction data through a policy that continuously adjusts weighted factors.  Predictive model simulations require training with sensitive customer data, which can be limited by banks, as explained in the specification (¶ 2–3: “A large set of real financial customer data is required to train the predictive model.  Since the real customer data is very sensitive, only a limited amount of real customer data can be provided by banks.”).  The claimed invention addresses this technical problem by continuously simulating customer data through an intelligent agent (¶ 21: “In one aspect, the cognitive system can be augmented with a transaction data simulator, to simulate a set of customer transaction data from a financial institution, e.g., a bank. The simulated customer transaction data, even if it is not "actual" customer transaction data from the financial institution, can be used to train the predictive model for identifying financial crimes.”).  Rather than merely applying the claimed invention to a technological environment, the claims instead continuously generate and improve simulated customer data, allowing for training of predictive models that was not previously available.  The claims therefore recite an unconventional arrangement of technology that is more than mere instructions to apply the judicial exception to generic computer technology.  Thus, the limitations of claims 1–20, in combination, integrate the abstract idea into a practical application.
For these reasons, in light of Applicant’s amendments and arguments, the rejection of claims 1–20 under 35 U.S.C. 101 has been withdrawn.

Regarding the prior rejection under 35 U.S.C. 103, the following limitations of claim 1 are not taught by the previously cited prior art:
randomly selecting information including an address, a first name, a second name, a phone number, an email address, a credit score, and a revenue; 
combining the randomly selected information to generate an artificial customer profile; 
combining the artificial customer profile with the provided standard customer transaction data.
The prior art reference of record that is most closely related to the claim limitation recited above is Werr, U.S. Patent No. 10,489,864 (“Werr”), which discusses randomly generating customer transaction data.  Werr, however, discusses generating various types of data, but does not disclose generating a credit score and revenue or further combining this information into a customer profile for further simulations.  And, no reference could be found for generating customer transaction data in this way, nor would it necessarily have been obvious to combine such a reference with the existing references, or to combine so many references, to disclose the claimed limitations.  Independent claims 8 and 15 include substantially the same features as claim 1.
For these reasons, independent claims 1, 8, and 15 are deemed to be allowable.  Dependent claims 2–7 are also allowable due to their dependency on claim 1; dependent claims 9–14 are also allowable due to their dependency on claim 8; and dependent claims 16–20 are also allowable due to their dependency on claim 15.  Accordingly, the prior rejections of claims 1–20 under 35 U.S.C. 103 have been withdrawn.

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained further in the reasons for allowance above:
Han et al., U.S. Patent App. No. 2018/0365674, discloses generating simulated transaction information using a probabilistic model.  
Nair et al., U.S. Patent App. No. 2019/0057400, discloses creating a customer profile based on transaction data and demographic information.
Dutta et al., U.S. Patent App. No. 2019/0073669, discloses predicting payment transactions using machine learning.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696 
/JOSEPH W. KING/Primary Examiner, Art Unit 3696